IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


THOMAS R. DOMAN, JR., AS            : No. 482 WAL 2016
ADMINISTRATOR OF THE ESTATE OF      :
ROCK A. DOMAN, DECEASED,            :
                                    : Petition for Allowance of Appeal from
                 Petitioner         : the Order of the Superior Court
                                    :
                                    :
            v.                      :
                                    :
                                    :
ATLAS AMERICA, INC. (DE.), ATLAS    :
ENERGY RESOURCES, LLC, ATLAS        :
RESOURCES, LLC, SUCCESSOR IN        :
INTEREST TO ATLAS RESOURCES,        :
INC., ATLAS AMERICA, LLC,           :
SUCCESSOR IN INTEREST TO ATLAS      :
AMERICA, INC. (PA.) ATLAS ENERGY,   :
INC., SUCCESSOR IN INTEREST TO      :
ATLAS AMERICA, INC. (DE.) AND ATLAS :
ENERGY RESOURCES, LLC, ATLAS        :
ENERGY OPERATING COMPANY LLC        :
AND ATLAS ENERGY FINANCE            :
CORPORATION,                        :
                                    :
                 Respondents        :


                                     ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2017, the Petition for Allowance of Appeal is

DENIED.